     -   "I;"' -1 ---




         -   _JI   r•   "   "9;,
         -: "AQ245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 ofl   /   '1-
                                                      UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                           United States of America                        JUDGMENT IN A CRIMINAL CASE
                                                      v.                                   (For Offenses Committed On or After November 1, 1987)



                                        Jose Isabel Ramirez-Chavez                         Case Number: 3:19-mj-22682

                                                                                          Kris J. Kraus
                                                                                          Defendant's Attorne


                   REGISTRATION NO. 86258298                                                                         I JUL 0 3 2019 I
                   THE DEFENDANT:                                                                                   CLEf\>\ J   s.   DISTH!CT COUHT
                    IZI pleaded guilty to count(s) 1 of Complaint                                               ~~J"'.°"=F~·, rn-f\icr OF c11L1Fo;-N1A
                                                         ~~~~~~~~~~~~~~---1~=:;;::=:;-;;;=:::======;;!!!:!~;;;J--


                        D was found guilty to count(s)
                               after a plea of not guilty.
                               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                   Title & Section                   Nature of Offense                                                          Count Number(s)
                   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

                        D The defendant has been found not guilty on count( s)
                                                                               --------------------
                        0 Count(s)                                                dismissed on the motion of the United States.
                                        -----------------~




                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                 £i TIME SERVED                       D _ _ _ _ _ _ _ _ _ _ days

                        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                        the defendant's possession at the time of arrest upon their deportation or removal.
                        D Court recommends defendant be deported/removed with relative,                            charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Wednesday, July 3, 2019
                                                                                       Date of Imposition of Sentence
f,


                   Received           cfJ;.f}ffc::
                                    -~-~------~
                                    DUSM                                               HidLtLOCK
                                                                                       UNITED STATES MAGISTRATE JUDGE



                   Clerk's Office Copy                                                                                                   3:19-mj-22682
